                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



                                              :
 FRANK LINARTE,                               :
     Plaintiff,                               :          CASE NO. 3:19-cv-435 (MPS)
                                              :
         v.                                   :
                                              :
 RICHARD FUREY,                               :
      Defendant.                              :          APRIL 16, 2019
                                              :
_____________________________________________________________________________

                                  INITIAL REVIEW ORDER

       Plaintiff Frank Linarte incarcerated at the Osborn Correctional Institution in Somers,

Connecticut, filed this case under 42 U.S.C. § 1983. He contends that the defendant, Richard

Furey, was deliberately indifference to his serious medical need. The plaintiff seeks damages

and an order for treatment.

       The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff is proceeding in

forma pauperis.

       Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and
to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. A claim has “facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (2009). Nevertheless, it is well-established that

“[p]ro se complaints ‘must be construed liberally and interpreted to raise the strongest arguments

that they suggest.’” Sykes v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).

I.      Allegations

        The plaintiff suffers from sleep apnea. ECF No. 1 at 18. Following a sleep study, a

hospital consultant recommended that the plaintiff use a CPAP machine. The plaintiff has

submitted numerous requests from August 29, 2018 through December 31, 2018 seeking a CPAP

machine but has received no response. Id. at 9, ¶ 1.     He has neither received a CPAP machine

nor been told why the machine has been denied. Id., ¶ 2.

        Recently, the plaintiff’s condition has worsened. Id., ¶ 3. He goes to sleep each night

thinking that he will die or be unable to wake up. As a result, he suffers from lack of sleep,

nightmares, weight loss, and stress. These conditions have affected his job assignment and

recreation performance. Id., ¶ 4.

        On December 31, 2018, the plaintiff received a response from defendant Furey to a

“Formal Request Form” that the unit counselor had helped the plaintiff file in November 2018.

Id., ¶ 5. The plaintiff alleges that defendant Furey has “denied, refused, and obstructed [his]

                                                   2
access to meaningful treatment and allowed his Medical Unit Staff to secret their identities.” Id.,

¶ 6. When the plaintiff confronted defendant Furey, Furey stated, “You[‘re] in jail, what do you

expect?” Following this exchange, the plaintiff kept away from defendant Furey. Id. at 10, ¶ 7.

       On January 23, 2019, the plaintiff filed a Health Service Review. The review was first

marked “Upheld,” then changed to indicate “No further action.” No further action is not a

disposition listed in correctional directives. Id., ¶ 8. The plaintiff had not received a CPAP

machine as of, March 19, 2019, the day he signed the complaint. Id., ¶ 9.

       II.     Analysis

       The plaintiff contends that defendant Furey was deliberately indifferent to his serious

medical need. The Eighth Amendment forbids deliberate indifference to prisoners’ serious

medical needs. Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir.

2013). To state a claim for deliberate indifference to a serious medical need, the plaintiff must

show both that his medical need was serious, and that the defendant acted with a sufficiently

culpable state of mind. See Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (citing Estelle

v. Gamble, 492 U.S. 97, 104 (1976)). There are both objective and subjective components to the

deliberate indifference standard. See Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994).

Objectively, the alleged deprivation must be “sufficiently serious.” Wilson v. Seiter, 501 U.S.

294, 298 (1991). The condition must produce death, degeneration or extreme pain. See

Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996). Subjectively, the defendant must have

been actually aware of a substantial risk that the plaintiff would suffer serious harm as a result of

his actions or inactions. See Salahuddin, 467 F.3d at 279-80. Negligence that would support a

claim for medical malpractice does not rise to the level of deliberate indifference and is not

                                                  3
cognizable under section 1983. See id.

        Sleep apnea may constitute a serious medical need. See Madore v. Semple, No. 3:17-cv-

129(MPS), 2017 WL 487017, at *3 (D. Conn. Feb. 6, 2017) (citing cases). The plaintiff attached

to his complaint a medical report describing his condition as severe obstructive sleep apnea.

ECF No. 1 at 18. As the condition is serious enough to require a CPAP machine, the Court finds

that the plaintiff has alleged a serious medical need.

        The plaintiff argues that defendant Furey has denied treatment and obstructed access to

the CPAP machine. The documents attached to the complaint show that, in June 2018, Dr.

Wright submitted a request to the Utilization Review Committee for the sleep study. ECF No. 1

at 14. The request was approved on July 10, 2018. Id. Following the study, on September 6,

2018, Dr. Wright submitted a second Utilization Review request seeking a CPAP machine. Id. at

15. Utilization Review is the “process by which requests for specialty care, treatment, services,

and/or diagnostic testing [are] reviewed for approval based on standard guidelines.” Department

of Correction Administrative Directive 8.9(3)(K),1 https://portal/ct/gov/DOC/AD/AD-Chapter-8

(last visited Apr. 11, 2019). Thus, absent approval from the Utilization Review Committee, the

plaintiff could not receive a CPAP machine.

        Although defendant Furey could not order the CPAP machine, it is possible that he could

have facilitated receipt of the machine. The plaintiff alleges that he submitted medical requests,



        1
          The Court takes judicial notice of the Department of Correction Administrative Directives. See
Chambers v. Johnpierre, No. 3:14cv1802(VAB), 2016 WL 5745083, at *3 n.4 (D. Conn. Sept. 30, 2016)
(citing Nicholson v. Murphy, No. 3:03-cv-1815(MRK), 2003 WL 22909867, at *7 n.2 (D. Conn. Sept. 19,
2003)).


                                                   4
beginning in August 2018, seeking the machine but received no responses. He submits a copy of

an Inmate Request dated November 30, 2018, addressed to the Health Services Administrator,

i.e., defendant Furey. In the request, the plaintiff states that he submitted several requests but

still has not received the CPAP machine and asks defendant Furey to make inquiries to facilitate

receipt of the machine. Defendant Furey responded on December 31, 2018, stating that he would

have the nurse in charge call him to the medical unit. ECF No. 1 at 12. There are no facts

indicating whether this occurred or whether defendant Furey investigated the issue.

       The plaintiff also submits a copy of the Health Service Review he submitted in January

2019. Id. at 7. The response, based on Dr. Wright’s treatment plan, noted that a CPAP machine

was ordered after the sleep study “from 9/6/18 to 1/21/19 to come in and is now, 2/25/19, set to

match your need….” Id. The author, who was not defendant Furey, informed the plaintiff that

he should have received the CPAP machine by the response day, March 6, 2019, and directed the

plaintiff to contact his case manager if that were not the case. Id.

       After reviewing the allegations and attached documents, it appears that defendant Furey

was aware of the apparent delay in receipt of the CPAP machine and the plaintiff’s worsening

condition at least since early December 2018. There is no indication that defendant Furey

investigated the delay. Interpreting the allegations in the light most favorable to the plaintiff, the

Court concludes that the plaintiff has alleged sufficient facts to state a plausible claim that

defendant Furey was aware of a substantial risk that the plaintiff would suffer serious harm as a

result of his inaction. Accordingly, the deliberate indifference claim will proceed against

defendant Furey at this time.

       The only other allegation against defendant Furey is that he did not timely respond to the

                                                  5
November 2018 Inmate Request. ECF No. 1 at 12. However, inmates have no constitutional

entitlement to a grievance procedure, to receive a response to a grievance, or to have the

grievance processed properly. See Riddick v. Semple, 731 F. App’x 11, 13 (2d Cir. 2018) (claim

relating to grievance procedures “confused a state-created procedural entitlement with a

constitutional right”; “neither state policies not ‘state statutes … create federally protected due

process entitlements to specific state-mandated procedures’”) (quoting Holcomb v. Lykens, 337

F.3d 217, 224 (2d Cir. 2003)); Kalican v. Dzurenda, No. 3:13-cv-1009(SRU), 2015 WL

1806561, at *6 (D. Conn. Apr. 21, 2015) (no constitutional right to receive response to

grievance); see also Crenshaw v. Dondrea, 278 F. Supp. 3d 667, 670 (W.D.N.Y. 2017)

(dismissing due process claim because “the law is clear that plaintiff has no constitutional right

to have his grievance processed at all, or if processed, to have the procedure done properly”)

(citation and internal quotation marks omitted). As the plaintiff has no constitutional right to a

response, the untimely response, in and of itself, does not state a cognizable claim against

defendant Furey.

III.     Conclusion

         The claim for untimely grievance response is DISMISSED pursuant to 28 U.S.C. §

1915A(b)(1). The case will proceed on the deliberate indifference claim against defendant

Furey.

         The Court enters the following orders:

         (1)    The Clerk shall contact the Department of Correction Office of Legal Affairs to

ascertain the service or current work address for defendant Richard Furey, mail a waiver of

service of process request packet containing the Complaint to him at the address provided within

                                                  6
twenty-one (21) days of this Order, and report to the court on the status of the waiver request on

the thirty-fifth day after mailing. If the defendant fails to return the waiver request, the Clerk

shall make arrangements for in-person service by the U.S. Marshals Service on him in his

individual capacity and the defendant shall be required to pay the costs of such service in

accordance with Federal Rule of Civil Procedure 4(d).

       (2)     The Clerk shall prepare a summons form and send an official capacity service

packet to the U.S. Marshal Service. The U.S. Marshal is directed to effect service of the

Complaint on defendant Furey in his official capacity at the Office of the Attorney General, 55

Elm Street, Hartford, CT 06141, within twenty-one (21) days from the date of this order and to

file a return of service within thirty (30) days from the date of this order.

       (3)     The Clerk shall send the plaintiff a copy of this Order.

       (4)     The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

       (5)     The defendant shall file his response to the complaint, either an answer or motion

to dismiss, within sixty (60) days from the date the waiver form is sent. If he chooses to file an

answer, he shall admit or deny the allegations and respond to the cognizable claim recited above.

He also may include all additional defenses permitted by the Federal Rules.

       (6)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.

       (7)     All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

                                                   7
       (8)      Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (9)      If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court. Failure to do so

can result in the dismissal of the case. The plaintiff must give notice of a new address even if he

is incarcerated. The plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice.

It is not enough to just put the new address on a letter without indicating that it is a new address.

If the plaintiff has more than one pending case, he should indicate all the case numbers in the

notification of change of address. The plaintiff should also notify the defendant or the attorney

for the defendant of his new address.

       (10)     The plaintiff shall utilize the Prisoner Efiling Program when filing documents

with the court. The plaintiff is advised that the Program may be used only to file documents with

the court. Local court rules provide that discovery requests are not filed with the court. D.

Conn. L. Civ. R. 5(f). Therefore, discovery requests must be served on defendants’ counsel by

regular mail.

       SO ORDERED this 16th day of April 2019 at Hartford, Connecticut.

                                                      /s/
                                               Michael P. Shea
                                               United States District Judge




                                                   8
